PER CURIAM:
Orville Lewis, Jr., appeals the district court’s order dismissing this action seeking to void a state court judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lewis v. Virginia, No. 3:07-cv-00219-HEH, 2007 WL 2045538 (E.D.Va. July 11, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *151and argument would not aid the decisional process.

AFFIRMED.